0^3 ~/S~




CHIEF JUSTICE NUECES COUNTY COURTHOUSE                           ROGELIOVALDEZ901 LEOPARD, 10TH FLOOR CORPUS
CHRISTI, TEXAS 78401 JUSTICES 361-888-0416 (TEL)                 NELDA V. RODRIGUEZ 361 -888-0794 (FAX)      DORI
CONTRERAS GARZA       GINA M. BENAVIDES HIDALGO                  COUNTY




  GREGORY T.PERKES                                                                     ADMINISTRATION BLDG.
  NORA L LONGORIA
                                         Court of appeals;                             100E. CANO, 5TH FLOOR
                                                                                       EDINBURG, TEXAS 78539
                                                                                       956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER
                                      tEInrteentf) ©iatrtct of Cexas                   956-318-2403 (FAX)


                                                                                       www. txcourts. gov/13thcoa
                                                   August 14, 2015



        Hon. Abel Acosta, Clerk
        Court of Criminal Appeals
        201 West 14th St., Room 106
        Austin, TX 78701

        Re:         Cause No. 13-12-00651-CR
        Tr.Ct.No. 1246930d
        Style: SAMUEL ARRENADO A/K/A SAMUEL ARREN FERRALEZ v. THE STATE OF
                   TEXAS



               The record in the above cause was this day electronically submitted to the Court of
        Criminal Appeals.         ,v OLuloCoo"

                                                             Very truly yours,



                                                             Cecile Foy Gsanger, Clerk

        DERxh


        cc:    Hon. Thomas A. Wilder (DELIVERED VIA E-MAIL) Hon.
               Charles M. Mallin (DELIVERED VIA E-MAIL)
               Mr. Samuel Arrenado Ferralez
               Hon. Mark D. Scott (DELIVERED VIA E-MAIL)                                     RECEIVED IN
               Hon. Joe Shannon Jr. (DELIVERED VIA E-MAIL) Hon.                      COURT OF CRIMINAL APPEALS
               Mollee Westfall
                                                                                              AUG 21 2015

                                                                                        Abel Acosta, Clerk